NUMBER 13-12-00345-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI C EDINBURG


JOSE ANTONIO
TORRES FLAMENCO,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 430th District Court
                         of Hidalgo County, Texas.


              ORDER TO RETURN CLERK’S RECORD
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      This cause is before the Court on counsel’s failure to return the clerk’s record to

the Court. On September 13, 2013, counsel checked out the clerk’s record for a period

of thirty days, until October 14, 2013.    The clerk’s office has contacted appellant’s

counsel several times requesting that the record be returned. As of this date, the clerk’s

record has not been returned.
       Appellant’s counsel, Johnathan T. Ball, is hereby ORDERED to return the original

clerk’s record to this Court on or before May 16, 2014. Should counsel not be able to

locate the original clerk’s record, counsel is ORDERED to obtain another original copy of

the clerk’s record from the district clerk and have it filed on or before May 16, 2014.

       The Clerk of this Court is ORDERED to serve a copy of this order on Johnathan T.

Ball by certified mail, return receipt requested.

                                                    PER CURIAM



Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
12th day of May, 2014.




                                              2